 1 McGREGOR W. SCOTT
   United States Attorney
 2 CATHERINE J. SWANN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2762
   Facsimile: (916) 554-2900
 5

 6 Attorneys for the United States

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA et al., ex rel.           CASE NO: 2:17-CV-2061 JAM EFB
11   FBH1, LLC,

12                 Plaintiffs,
                                                        ORDER ON JOINT STIPULATION OF
13          v.                                          DISMISSAL

14   BOSTON HEART DIAGNOSTICS
     CORPORATION, a Delaware corporation, and
15   GORDON C. GUNN, M.D., an individual,

16                 Defendants.

17

18          Upon consideration of the Joint Stipulation of Dismissal filed by the United States, California

19 and relators Christopher Riedel and Claudia Bradshaw (named in the complaint as FBH1, LLC),

20 (“Relator”), it is hereby ORDERED that:

21          1)     All claims asserted in this action are dismissed with prejudice as to Relator;

22          2)     All claims asserted in this action for the Covered Conduct as that term is defined in the

23 Settlement Agreement between the United States, Relator, and defendant Boston Heart Diagnostics

24 Corporation are dismissed with prejudice as to the United States.

25          2)     All other claims asserted in this action are dismissed without prejudice as to the United

26 States and California.

27 ///

28 ///

      (PROPOSED) ORDER JOINT STIPULATION OF DISMISSAL
                                                                                                      1
 1       IT IS SO ORDERED.

 2

 3 DATED: 11/25/19

 4                                          /s/ John A. Mendez____________
                                            HONORABLE JOHN A. MENDEZ
 5                                          United States District Court Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     (PROPOSED) ORDER JOINT STIPULATION OF DISMISSAL
                                                                                 2
